Pa ops
NORTH CAROLINA IN THE GENERAL COURT OFSUSTICE

SUPERIOR COURT DIVISTON
MECKLENBURG COUNTY 19 CYB;
ML ~? Dp: .
Ali Aye tn
GREGORY T, WATSON, WILLIAM ECHL BURG CO.
} H

LEE COLEMAN, and PAIGE GIBSON,

)

) By

) ee
Plaintiffs, ) VERIFIED COMPLAINT; MOTION
) FOR EMERGENCY TEMPORARY,
) PRELIMINARY and PERMANENT
) INJUNCTION; AND
) MOTION FOR EXPEDITED
)
)

DISCOVERY

Vv
BURNS & WILCOX, LTD.,

Defendant.

NOW COME Plaintiffs Gregory T. Watson (“Watson”), William Lee Coleman
(“Coleman”), and Paige Gibson (“Gibson”) (collectively “Plaintiffs”) and hereby file this Verified
Complaint for Declaratory Judgment against Burns & Wilcox, LTD. (“Defendant”) and seek a
declaratory judgment, decree and order by this Court, affirming that the terms of the Management
Bonus Agreement (“MBA”) and the Individual Production Award (“IPA”) (collectively the
“Agreements”) ate unenforceable, and an EMERGENCY temporary, preliminary and permanent
injunctive relief prohibiting Defendant from using the unenforceable agreements to interfere with
Plaintiffs’ employment within the State of North Carolina. In support of this Complaint, Plaintiffs

respectfully show the Coutt the following:

 

PARTIES AND JURISDICTION
1, Watson is an individual citizen and resident of Mecklenburg County, North
Carolina.
2. Coleman is an individual citizen and resident of Mecklenburg County, North
Carolina.

Case 3:19-cv-00652-GCM Document 1-2 Filed 12/03/19 Page 1 of 16

OA SPEAR D IT Tht te pee

 
3, Gibson is an individual citizen and resident of Mecklenburg County, North
Carolina,
4, Defendant is a corporation organized and existing under the laws of the State of

Michigan, with its registered office address located at 800 Arendell Street, Suite 200, Morehead

City, North Carolina,
5, Plaintiffs are former employees of Defendant,
6. Until their separation of employment from Defendant, Plaintiffs worked out of

Defendant’s Charlotte, North Carolina office located at 14120 Ballantyne Corporate Pl, Suite 500,
Charlotte, North Carolina,

7. This Court has jurisdiction over this matter,

g. Venue is proper in this Court,

9, The allegations stated herein are supported by Plaintiffs’ Verifications and the
Affidavit of Gregory T. Watson (Exhibit 1), the Affidavit of William Lee Coleman (Exhibit 2),
and the Affidavit of Paige Gibson (Exhibit 3),

STATEMENT OF FACTS

 

10. Defendant is an insurance wholesale broker and underwriting manager that offers
insurance coverage across the United States and Canada.
Watson’s Employment with Defendant
11. Watson began employment with Defendant over ten years ago at its Greenville,
North Carolina facility,
12. During his last year of employment for Defendant, Watson was an Associate Vice
President and Managing Director of Defendant's three North Carolina offices located in Charlotte,

Morehead City, and Wilmington,

Case 3:19-cv-00652-GCM Document 1-2 Filed 12/03/19 Page 2 of 16

arpa pinata

i

oe ETT

seer apSD

 

 
13. On or about March 18, 2019, Watson executed Defendant’s Management Bonus
Agreement (the “MBA”) while sitting in his office in Charlotte, North Carolina. A true and
accurate copy of the MBA is attached as Exhibit A to Watson’s affidavit,

14, The MBA contains restrictive covenants including an alleged non-compete
restriction and restrictions on the solicitation of Defendant’s customers, solicitation of Defendant’s
employees, and non-disclosure provisions.

15.  Atthe time that he executed the MBA, Watson had been an employee of Defendant
for almost 10 years.

16. Watson did not receive any new consideration from Defendant in exchange for
signing the MBA,

17, Although the MBA purports to provide Watson with a bonus in exchange for
signing the agreement, Watson has not and will not receive any compensation under the MBA.

18. The MBA’s promise of consideration is illusory.

19, The MBA contains a forum selection clause and choice of law provision that are
unenforceable under North Carolina law.

20, The MBA contains restrictions on Watson’s employment in North Carolina that are
unenforceable under North Carolina law,
21. Watson only worked for Defendant in North Carolina,
22, Watson resigned from his employment with Defendant on October 9, 2019,
Coleman’s Employment with Defendant

23, Coleman began employment with Defendant over five years ago at its Morehead

City, North Carolina office,

Case 3:19-cv-00652-GCM Document 1-2 Filed 12/03/19 Page 3 of 16

 

 
24, In November 2016, Coleman moved to Defendant’s Charlotte, North Carolina
office,

25. During his last year of employment for Defendant, Coleman was a Commercial
Lines Broker for Defendant,

26. On December 4, 2018, Coleman electronically executed Defendant’s Individual
Production Award (the “IPA”) while sitting in his office in Charlotte, North Carolina, A true and
accurate copy of the IPA is attached to Coleman’s affidavit as Exhibit A.

27, The IPA contains restrictive covenants including an alleged non-compete
restriction and restrictions on the solicitation of Defendant’s customers, solicitation of Defendant’ s
employees, and non-disclosure provisions,

28. At the time that he executed the IPA, Coleman had been an employee of Defendant
for five years.

29. Coleman did not receive any new consideration that he was not already entitled to
receive from Defendant in exchange for signing the IPA.

30, The promise of consideration in the IPA is illusory.

31, The IPA contains a forum selection clause and choice of law provision that are
unenforceable under North Carolina law.

32, The IPA contains restrictions on Coleman’s employment in North Carolina that ate
unenforceable under North Carolina law,

33. Coleman only worked for Defendant in North Carolina.

34, Coleman resigned from his employment with Defendant on October 16, 2019,

Case 3:19-cv-00652-GCM Document 1-2 Filed 12/03/19 Page 4 of 16

OTERO TEETER DTT THe Ts cece gtecatee dt ede ge

 

 
Gibson Employment with Defendant

35, Gibson began employment with Defendant over six years ago at its Morehead City,
North Carolina office.

36. In 2015, Gibson moved to Defendant’s Charlotte, North Carolina office,

37, During her last year of employment for Defendant, Gibson was a Personal Lines
Underwriter.

38. On January 10, 2019, Gibson electronically executed Defendant’s IPA while sitting
in her office in Charlotte, North Carolina.

39. The IPA contains restrictive covenants including an alleged non-compete
restriction and restrictions on the solicitation of Defendant’s customers, solicitation of Defendant’s
employees, and non-disclosure provisions.

40. At the time that she executed the IPA, Gibson had been an employee of Defendant
for almost 6 years.

41. Gibson did not receive any new consideration that she was not already entitled to
receive from Defendant iri exchange for signing the IPA.

42. The promise of consideration in the IPA is illusory.

43, The IPA contains a forum selection clause and choice of law provision that are
unenforceable under North Carolina law,

44, The IPA contains restrictions on Gibson’s employment in North Carolina that are
unenforceable under North Carolina law,

45. Gibson only worked for Defendant in North Carolina.

46. ‘Gibson resigned from her employment with Defendant on October 24, 2019.

Defendant attempts to enforce the Agreements

Case 3:19-cv-00652-GCM Document 1-2 Filed 12/03/19 Page 5 of 16

Heal paacer +

2 AEDES TTA TET WEIN EPS fe 86

 
47, After leaving employment at Defendant’s Charlotte, NC facility, Plaintiffs began
employment with CRC Insurance Services, Inc, (“CRC”) in Charlotte, NC,

48. CRC is a subsidiary of BB&T Corporation,

49, On October 28, 2019, Defendant filed a lawsuit against CRC, Plaintiffs, and other
former employees of Defendant in the United States District Court for the Eastern District of
Michigan seeking to enforce the Agreements and prevent Plaintiffs from continuing their
employment with CRC in North Carolina (the “Michigan Action”),

50. On November 11, 2019, Defendant filed an Amended Complaint in the Michigan
Action to add more former employees.

51. On November 26, 2019 Defendant filed an Emergency Motion for Temporary
Restraining Order and Preliminary Injunction and Other Relief in the Michigan Action. A court
hearing on this emergency motion is scheduled for 1:30 pm on T uesday, December 3, 2019,

52. Although Plaintiffs are all North Carolina residents and worked for Defendant in
North Carolina, Defendant seeks to enforce the Agreements in Michigan pursuant to the
Agreements’ forum selection and choice of law provisions.

53, The Plaintiffs’ Agreements were all formed and executed in North Carolina, and
the forum selection provision designating Michigan as the exclusive forum for disputes involving
the Agreements is unenforceable and violates the public policy of North Carolina pursuant to N.C.
Gen, Stat. § 22B-3,

54, The Agreements’ choice of law provision is unenforceable because the application

of Michigan law to the Agreements violates the public policy of North Carolina,

Case 3:19-cv-00652-GCM Document 1-2 Filed 12/03/19 Page 6 of 16

PME (GOL UTEP PURITAN Ae ep ee pare meceepeth bb ce ee

 
55, Plaintiffs have a reasonable and good faith belief that litigation is unavoidable, in
that Defendant has already filed one lawsuit against them seeking emergency relief in an effort to
enforce its perceived legal rights in the restrictive covenants that are contained in the Agreements.

56, The Agreements’ restrictive covenants are not enforceable against Plaintiffs under
North Carolina law because they are not supported by consideration,

57, The Agreements’ restrictive covenants are not enforceable against Plaintiffs under
North Carolina law because they are overly broad and do not protect any legitimate business
interest.

58. Defendants filed suit against Plaintiffs in Michigan based on the forum selection
and choice of law provisions in the Agreement, These terms are also unenforceable under North
Carolina law, |

59. Plaintiffs live in North Carolina, worked for Defendant in North Carolina, work for
CRC in North Carolina, ate licensed insurance brokers in North Carolina, and lack any contacts to
Michigan other than the fact their former employer, Defendant, is headquartered in Michigan.

60, The Agreements contain certain non-competition restrictive covenants that purport
to restrict plaintiff's post-employment activities in North Carolina, and upon which Defendant
attempts to enforce in Michigan,

61. The non-solicitation and non-disclosure restrictive covenants contained in the
Agreements are invalid and unenforceable as a matter of well-settled North Carolina law.

62. A genuine and actual controversy exists between the parties regarding Plaintiffs’
right to continue their current employment with CRC and the purported rights of Defendant

relating to the Agreement,

63,

Case 3:19-cv-00652-GCM Document 1-2 Filed 12/03/19 Page 7 of 16

aap cera

Pe ween ee SMT TATTERED 7

 
sre meltuamtetnmtianies ie

FIRST CLAIM FOR RELIEF (ACTION FOR DECLARATORY JUDGMENT)

64, Plaintiffs repeat and reallege each and every allegation set forth in paragraphs 1
through 62 as fully set forth herein,

65, The restrictive covenants in the Agreements are not supported by consideration and
are unenforceable,

66. The restrictive covenants are overbroad under North Carolina law, are contrary to
public policy, and thus are invalid and unenforceable under applicable North Carolina law.

| 67, Despite the unenforceability of the Agreements, Defendant nevertheless has filed
suit in a misguided attempt to enforce the Agreements’ restrictive covenants.

68, Upon information and belief, Defendant has filed suit in Michigan because the laws
of that state are friendlier to post-employment restrictive covenants than the laws of North Carolina
and the Agreements will be enforced in Michigan in a manner that contravenes the public policy
of North Carolina,

69. Plaintiffs desire to effect a speedy and efficient resolution of this matter, and avoid
the unnecessary expense and delay that would otherwise result in the absence of this Court’s Order.

70, Plaintiffs are uncertain and insecure with respect to their rights, in light of
Defendant’s efforts to enforce the Agreements and deprive them of their right to employment with
CRC in North Carolina.

71, Because Plaintiffs are currently employed by CRC, purportedly in violation of the
Agreements, an actual and justiciable controversy exists between Plaintiffs and Defendant, inter

alia, the validity of the restrictive covenants and Defendants alleged ri ghts under the Agreements.

Case 3:19-cv-00652-GCM Document 1-2 Filed 12/03/19 Page 8 of 16

IATA ST

 

 
72, — Said controversy necessitates a determination by this Court concerning this dispute
to protect Plaintiffs from the aforementioned uncertainty, insecurity, and interference with their
North Carolina employment and livelihood.

73. The ends of justice require that a declaratory judgment issue that the restrictive
covenants are overbroad and unenforceable in the State of North Carolina,

74. Plaintiffs respectfully request and are entitled under N.C. Gen. Stat, §§ 1-253 et
seq, to a judgment providing a declaration of the rights and legal relations between Plaintiffs and
Defendant holding that: (1) North Carolina law applies to Agreements and this Court is the proper
venue to determine these issues; (2) the Agreements lack consideration and the restrictive
covenants contained therein are unenforceable as a matter of law; (3) the employee non-solicitation
provisions of the Agreements are invalid as a matter of law and do not prohibit Plaintiffs from
working for CRC ot engaging in activities purportedly prohibited by the Agreements; (4) the
customer non-solicitation provisions of the Agreements are invalid as a matter of law and do not
prohibit Plaintiffs from working for CRC or engaging in activities purportedly prohibited by the
Agreement; (5) the non-disclosure provisions of the Agreements are invalid as a matter of law and
do not prohibit Plaintiffs from working for CRC or engaging in activities purportedly prohibited
by the Agreement; (6) the restrictive covenants are void, against the public policy of North
Carolina, and unenforceable in North Carolina; and (7) Plaintiffs’ work for CRC in North Carolina
does not violate the Agreements,

SECOND CLAIM FOR RELIEF (INJUNCTION)

75. Plaintiffs repeat and reallege each and every allegation set forth in paragraphs |

through 73 as fully set forth herein.

Case 3:19-cv-00652-GCM Document 1-2 Filed 12/03/19 Page 9 of 16

ce a]

SL, be TSE ET EY

 
76. Plaintiffs respectfully request that this Court issue a temporary restraining order,
preliminary and permanent injunction restraining and enjoining Defendant from enforcing the
restrictive covenants and other provisions of the Agreements identified in the preceding paragraphs
against Plaintiffs,

77. Plaintiffs further request that this Court restrain and enjoin Defendant from using
the Agreements to limit or restrict Plaintiffs’ employment in North Carolina with CRC or any other
North Carolina employer or to make a livelihood in North Carolina in any way.

78. Plaintiffs are suffering and will further suffer irreparable injury from being forced
to litigate Defendant’s lawsuit in Michigan when they have no ties to Michigan and the Michigan
court may enforce the Agreements in a manner that is contrary to the public policy of North
Carolina,

79, Plaintiffs are suffering and will suffer further irreparable injury if the Agreements
are used to interfere or limit their ability to work and make a livelihood in North Carolina when
the Agreements are not valid or enforceable in this State.

80. Plaintiffs show further that there is a substantial likelihood that they will prevail on
the merits of the cause of action for declaratory judgment, that the harm to Defendant, if an
injunction against prosecuting an action against Plaintiffs is granted, is less than the harm that will
occur to Plaintiffs if the injunction is not granted, that Plaintiffs will not have an adequate remedy
at law, that an injunction, if issued, would not be adverse to the public interest, and that irreparable
harm and injury will occur to Plaintiffs if Defendant is permitted use to the Agreements to interfere

or limit their ability to work in this State,

10

Case 3:19-cv-00652-GCM Document 1-2 Filed 12/03/19 Page 10 of 16

MMT A

1h oP NETL

 
MOTION FOR EMERGENCY TEMPORARY RESTRAINING ORDER AND

PRELIMINARY INJUNCTION

81, Pursuant to North Carolina Rule of Civil Procedure 65, Plaintiffs are entitled to and

seek a temporary restraining order and preliminary injunction relief ordering that:

a,

Cc,

The Agreements are subject to North Carolina law and the Mecklenburg County
Superior Court is the proper forum for this action;

The Agreements’ non-compete restriction is unenforceable under North
Carolina law;

The Agreements’ employee solicitation restrictions are unenforceable under
North Carolina law;

The Agreements’ customer solicitation restrictions are unenforceable under
North Carolina law;

The Agreements’ non-disclosure restrictions are unenforceable under North
Carolina law; and

The Defendants are barred from any attempt to enforce the Agreements in a
manner that interferes with Plaintiffs’ employment within the State of North

Carolina,

82. Unless so enjoined, Defendants’ actions will cause irreparable harm to Plaintiffs

and will cause injuries that cannot be adequately compensated by monetary damages. Unless so

enjoined, the injury to Plaintiffs is immediate and pressing, and a temporary restraining order and

preliminary injunctive telief are necessary to preserve the status quo, to protect Plaintiffs’ rights,

and to prevent injury to Plaintiffs pending the trial of this action. Plaintiffs is likely to succeed on

the merits,

11

Case 3:19-cv-00652-GCM Document 1-2 Filed 12/03/19 Page 11 of 16

ATIPTULoeeiete ss fection dct tee ote ade on

1° FORGET PRE

 
83, In further support of their motion for temporary restraining order and motion for
preliminary injunction, Plaintiffs have attached the affidavits of Gregory T. Watson (Exhibit 1),

William Lee Coleman (Exhibit 2), and Paige Gibson (Exhibit 3),

WHEREFORE Plaintiffs pray of this Honorable Court as follows:

(A) For a declaratory judgment that the restrictive covenants in the Agreements are not
enforceable against Plaintiffs;

(B) For an interlocutory and permanent injunction against Defendant that (1) stays the
enforcement of the Agreements; (2) prohibits any and all efforts by Defendant to use the
Agreements in a manner that limits Plaintiffs’ ability to work and earn a livelihood in this State,
and (3) prohibits any and all actions by Defendant to preclude Plaintiffs from engaging in an
employment relationship with CRC;

(C) Construe this as a motion for temporary restraining order under Rule 65 of the
North Carolina Rules of Civil Procedure, and issue a temporary restraining order restraining the
defendant in the manner and form described above;

(D) Pending the issuance of preliminary injunctive relief, construe this Complaint as a
Motion for Expedited Discovery under Rules 26(d), 30, 33, and 34, N.C. R. Civ, P., and grant
Plaintiffs leave to commence expedited discovery immediately in aid of preliminary injunction
proceedings before the Court;

(E) For Plaintiffs’ reasonable attorneys’ fees and costs of this litigation;

(F) ‘For a trial by jury on all issues so triable; and

(G) For such other and further relief as this Court may deem just, proper, and equitable

under the circumstances.

12

Case 3:19-cv-00652-GCM Document 1-2 Filed 12/03/19 Page 12 of 16

PAPER et ee

TREE ETOP

 
This the 2nd day of December, 2019,

OGLETREE, DEAKINS, NASH,
SMOAK & STEWART, P.C.

J, AlMfen Thomas

éC, State Bar No, 40119
8529 Six Forks Road
Forum IV, Suite 600
Raleigh, North Carolina 27615
Telephone: 919.787.9700
Facsimile: 919,783,9412

Attorneys for Plaintiffs

40897976.1

13

Case 3:19-cv-00652-GCM Document 1-2 Filed 12/03/19 Page 13 of 16

MAR ite tA ee matlgee eee eg

Se SUTTER TTT

 
ee rennet pee

F PE I)

NORTH CAROLINA IN THE GENERAL COURT OF JUSTICE
SUPERIOR COQRT DIVISION

MECKLENBURG COUNTY 96h -2 P 304 19 CVSK Dele

umpypenpuee CO, 6.8.¢,
GREGORY T, WATSON; HHAKEEARERE 90. 69 ¢
LIE COLEMAN; and PAIGH GIBSON, )

aa
PEE eTHI oor:

Plaintiff, )
) VERIFICATION OF PAIGE
vy ) GIBSON
)
BURNS & WILCOX, LTD. )
)
Defendant. )

Paige Gibson, being first duly sworn, deposes and says that she is a plaintiff in the
foregoing action and that she has read the foregoing Verified Complaint and knows the contents
there of with respect to the allegations involving her and the same is true of her knowledge,
éxcept as to those matters therein stated upon information and belief, and as to those matters she

believes them to be true.

This a day of December 2019,

By: aur We

Paige Gibson

      
  

  
     

   

 

Sworn and spbsctibed before.me aaa ET
this the 2“"day of December 2019, Notary Public ty
< Mecklonturg Coun
YAEMNGiawA YP —\ ane EGE mecca
Notary Publio .
My conunission expires: 04/09 /y0 a».

Case 3:19-cv-00652-GCM Document 1-2 Filed 12/03/19 Page 14 of 16

 

DTT CPR OUTTA

 
fe EF

NORTH CAROLINA IN THE GENERA Uotide OF JUSTICE
SUPERIOR COYRT DIVISION
MECKLENBURG COUNTY JiFCVS af
> OY
ME ACL ERMatie
GREGORY T. WATSON; WILLIAM) BLE BURG CO, 08
LEE COLEMAN; and PAIGE GIBSON, ) ay ou
Plaintiff, ee
VERIFICATION OF. WILLIAM
v. LEE COLEMAN

BURNS & WILCOX, LTD.

Defendant.

William Lee Coleman, being first duly sworn, deposes and says that he is a plaintiff in
the foregoing action and that he has read the foregoing Verified Complaint and knows the
contents thereof with respect to the allegations involving him and the same is true of his
knowledge, except as to those matters therein stated upon information and belief, and as to those
matters he believes them to be true.

d
This day of December 2019,

By: UALZC\ tee (a ~

William Lee Coleman

  
  

  
 
 

Sworn and subscribed before me

  
    

ae Megrenie at
Peter ANCE ublic

Mecklenburg j County
zB North Care eeeee

    
 

Notary Public C4 Bebe
My commission expires: & 4 (: og [30 2-2

Case 3:19-cv-00652-GCM Document 1-2 Filed 12/03/19 Page 15 of 16

<Seon HTRTO POT HEAMTITMOPOMTP AIS} 8 pee +

 
PO AA pea
Fier

NORTH CAROLINA IN THE GENERAL COURT/OF JUSTICE

a en

Werey ty

MECKLENBURG COUNTY

GREGORY T, WATSON; WILLIAM
LEE COLEMAN; and PAIGE GIBSON,

 

SoM HOLT EMEP TEE ATED TIE: 114!

)
) .
)
Plaintiff, ) .
) VERIFICATION OF GREGORY
v ) T. WATSON
)
BURNS & WILCOX, LTD, )
)
Defendant. )

Gregory T. Watson, being first duly sworn, deposes and says that he is a plaintiff in the
foregoing action and that he has read the foregoing Verified Complaint and knows the contents
thereof with respect to the allegations involving him and the same is true of his knowledge,
except as to those matters therein stated upon information and belief, and as to those matters he
believes them to be true.

This | day of December 2019.

By:

 

Gregory T, Watson

Astin
wy 0 N ¥ "iy,

 

yy Aye
Sworn and subscribed before me s > OTAR Col,
this the /—day of Dasember 2019, s N Wy %
3 _ COMMISSION Expines, =
35 aon OS
Notary Public Or PUBLIC ey
My commission expires: (Ata /299a.. “USUe ody

i, SURG CO
CHa

Case 3:19-cv-00652-GCM Document 1-2 Filed 12/03/19 Page 16 of 16

 
